Citation Nr: 1303173	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-41 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for left arm radiculopathy and weakness (left arm disorder).

2.  Entitlement to service connection for right arm radiculopathy and weakness (right arm disorder).  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March to August 1970, from July to August 1996, and from December 2003 to April 2005.  The Veteran also served in the Army Reserve, which included periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In February 2012, the Board denied the Veteran's claim of service connection for a cervical spine disability and remanded his claims of service connection for left and right arm radiculopathy and weakness for further evidentiary development.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

In March 2012, the Veteran raised the issue of reopening compensation under the provisions of 38 U.S.C.A. § 1151 for a right arm disorder, left arm disorder, neck disorder, which had previously been denied in a final May 2011 rating decision.  While the appeal period for the May 2011 rating decision had not expired when the March 2012 communication was received, the Board does not find that it may be reasonably construed as a timely notice of disagreement (NOD) with the May 2011 rating decision.  In the March 2012 communication, the Veteran expressed neither dissatisfaction with the rating decision nor desire for appellate review.  38 C.F.R. § 20.201 (2012).  See Garlejo v. Brown, 10 Vet. App. 229, 233-34 (1997) (Court held that even a liberal reading of the appellant's letter did not yield his disagreement); Phillips v. Brown, 10 Vet. App. 25, 34 (1997) (holding that a veteran's statement requesting examination and review of records did not purport to disagree with a RO decision); Allin v. Brown, 10 Vet. App. 55, 58 (1997) (holding that the mere submission of a statement, including request for a careful review, in the absence of a statement identifying some disagreement with the rating decision, is not a NOD). Therefore, the issue of reopening a claim for compensation under 38 U.S.C.A. § 1151 is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In the Remand portion of the February 2012 decision, the Board directed the AMC/RO to schedule the Veteran for appropriate medical examination and obtain a medical opinion addressing whether the Veteran's pre-existing left and right arm disabilities clearly and unmistakably were not aggravated by active service from December 2003 to April 2005 or whether the right and left arm disabilities were aggravated by the June 2006 injury alleged by the Veteran during a period of ACDUTRA.  Thereafter, the AMC/RO was to readjudicate the claim, furnish an SSOC to the Veteran if benefits were denied, and allow an appropriate time period for response.  

Pursuant to the Board's remand, the Veteran underwent a VA medical examination in February 2012, and the VA medical examiner provided an adequate medical opinion on the question of whether the Veteran's pre-existing left and right arm disabilities were aggravated by active service or during a period of ACDUTRA based on a review of the claims file and a thorough clinical examination and interview of the Veteran.  After considering the additional medical evidence, the AMC continued to deny the Veteran's claims and issued the November 2012 SSOC; however, the SSOC was sent to an incorrect mailing address for the Veteran and returned to the AMC by the post office.  The Board notes that the AMC inadvertently omitted a numerical digit in the Veteran's street number (i.e., the AMC incorrectly wrote "44", rather than "444").  Due to the addressing error, the Veteran has not received due process and another remand is necessary.  See 19.31 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

Send the November 2012 SSOC to the Veteran's correct mailing address and allow an appropriate period for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



